Cite as: 589 U. S. ____ (2020)             1

                           Per Curiam

SUPREME COURT OF THE UNITED STATES
      CHARLES EARL DAVIS v. UNITED STATES
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
              No. 19–5421. Decided March 23, 2020

   PER CURIAM.
   In July 2016, police officers in Dallas, Texas, received a
tip about a suspicious car parked outside of a house in the
Dallas area. The officers approached the car and encoun-
tered Charles Davis in the driver’s seat. They ordered him
out of the car after smelling marijuana. As Davis exited the
car, the officers spotted a black semiautomatic handgun in
the door compartment. They then searched Davis and
found methamphetamine pills.
   Davis had previously been convicted of two state felonies.
In this case, a federal grand jury in the Northern District of
Texas indicted Davis for being a felon in possession of a fire-
arm, 18 U.S. C. §§922(g)(1), 924(a)(2), and for possessing
drugs with the intent to distribute them, 21 U.S. C.
§§841(a)(1), (b)(1)(C). Davis pleaded guilty to both counts.
The presentence report prepared by the probation office
noted that Davis was also facing pending drug and gun
charges in Texas courts stemming from a separate 2015
state arrest. The District Court sentenced Davis to four
years and nine months in prison and ordered that his sen-
tence run consecutively to any sentences that the state
courts might impose for his 2015 state offenses. Davis did
not object to the sentence or to its consecutive nature.
   Davis appealed to the U. S. Court of Appeals for the Fifth
Circuit. On appeal, he argued for the first time that the
District Court erred by ordering his federal sentence to run
consecutively to any sentence that the state courts might
impose for his 2015 state offenses. Davis contended that
his 2015 state offenses and his 2016 federal offenses were
2                  DAVIS v. UNITED STATES

                          Per Curiam

part of the “same course of conduct,” meaning under the
Sentencing Guidelines that the sentences should have run
concurrently, not consecutively. See United States Sen-
tencing Commission, Guidelines Manual §§1B1.3(a)(2),
5G1.3(c) (Nov. 2018).
  In the Fifth Circuit, Davis acknowledged that he had
failed to raise that argument in the District Court. When a
criminal defendant fails to raise an argument in the district
court, an appellate court ordinarily may review the issue
only for plain error. See Fed. Rule Crim. Proc. 52(b).
  But the Fifth Circuit refused to entertain Davis’ argu-
ment at all. The Fifth Circuit did not employ plain-error
review because the court characterized Davis’ argument as
raising factual issues, and under Fifth Circuit precedent,
“[q]uestions of fact capable of resolution by the district court
upon proper objection at sentencing can never constitute
plain error.” 769 Fed. Appx. 129 (2019) ( per curiam) (quot-
ing United States v. Lopez, 923 F.2d 47, 50 (1991) ( per cu-
riam)). By contrast, almost every other Court of Appeals
conducts plain-error review of unpreserved arguments, in-
cluding unpreserved factual arguments. See, e.g., United
States v. González-Castillo, 562 F.3d 80, 83–84 (CA1 2009);
United States v. Romeo, 385 Fed. Appx. 45, 49–50 (CA2
2010); United States v. Griffiths, 504 Fed. Appx. 122, 126–
127 (CA3 2012); United States v. Wells, 163 F.3d 889, 900
(CA4 1998); United States v. Sargent, 19 Fed. Appx. 268,
272 (CA6 2001) ( per curiam); United States v. Durham, 645
F.3d 883, 899–900 (CA7 2011); United States v. Sahakian,
446 Fed. Appx. 861, 863 (CA9 2011); United States v.
Thomas, 518 Fed. Appx. 610, 612–613 (CA11 2013) ( per cu-
riam); United States v. Saro, 24 F.3d 283, 291 (CADC
1994).
  In this Court, Davis challenges the Fifth Circuit’s outlier
practice of refusing to review certain unpreserved factual
arguments for plain error. We agree with Davis, and we
vacate the judgment of the Fifth Circuit.
                  Cite as: 589 U. S. ____ (2020)             3

                           Per Curiam

   Rule 52(b) states in full: “A plain error that affects sub-
stantial rights may be considered even though it was not
brought to the court’s attention.” The text of Rule 52(b)
does not immunize factual errors from plain-error review.
Our cases likewise do not purport to shield any category of
errors from plain-error review. See generally Rosales-
Mireles v. United States, 585 U. S. ___ (2018); United States
v. Olano, 507 U.S. 725 (1993). Put simply, there is no legal
basis for the Fifth Circuit’s practice of declining to review
certain unpreserved factual arguments for plain error.
   The petition for certiorari and the motion for leave to pro-
ceed in forma pauperis are granted, the judgment of the
Fifth Circuit is vacated, and the case is remanded for fur-
ther proceedings consistent with this opinion. We express
no opinion on whether Davis has satisfied the plain-error
standard.
                                              It is so ordered.